

Exhibit 10-iii(ii)




AT&T NON-QUALIFIED PENSION PLAN








AT&T
and
such of its Subsidiary Companies that are
Participating Companies


Amendment dated July 28, 2003


ARTICLE 9.


GENERAL PROVISIONS


* * * *


9.18              CIC Provision


(a)              Applicability


This Section 9.18 applies only to an individual who, as of the date a Change in
Control ("CIC") occurs (as defined in the Pension Plan), is an employee of a
Participating Company and a Participant in this Plan.


(b)              Nonforfeitable Benefits


Notwithstanding any other provisions of this Plan, on and after the date a CIC
occurs, solely for purposes of determining entitlement to benefits from this
Plan, an individual described in Section 9.18(a) shall be deemed to be vested
under the Pension Plan, whether or not such Participant is otherwise entitled to
a vested benefit from the Pension Plan.


(c)              Amendments to CIC Provisions


Notwithstanding the provisions of Section 8.02, or any other provision of the
Plan, unless required by applicable law, this Section 9.18 may not be amended in
any manner adverse to the interests of Participants without their consent and,
further, upon the occurrence of a CIC, no amendment may be made to this Section
9.18 by the Board, the Company, (including any successor to the Company), any
committee, any officer, or any other party to suspend, modify, or eliminate any
benefit provisions that are applicable upon occurrence of a CIC.
